            Case 4:20-cv-01069-LPR Document 23 Filed 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIAM CARTER                                                                     PLAINTIFF

v.                            Case No. 4:20-cv-01069-LPR-JJV

DELECUS ETHERLY, Sergeant
Dub Brassell Detention Center                                                    DEFENDANT

                                            ORDER

        The Court has received proposed findings and recommendations from United States

Magistrate Judge Joe J. Volpe. No objections have been filed and the time to do so has expired.

After a careful and de novo review of the PFR and record, the Court adopts the PFR in its

entirety.

        Accordingly, Defendant’s Motion to Dismiss (Doc. 18) is GRANTED, and this case is

DISMISSED without prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3) that an in

forma pauperis appeal from this Order is considered frivolous and not in good faith.

        IT IS SO ORDERED this 27th day of July 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
